Per Curiam.
It appears that the Trenton board of education provides a course in swimming in the new Central high school. Although there is no discrimination between races in the class room or the gymansium, the colored youth are not permitted to take swimming lessons, except with those of their own race. Such action is discrimination. Boys or girls enrolled in a class in the public schools of this state are entitled to receive instructions, without any discrimination, predicated upon race. To say to a lad you may study with your classmates; you may attend the gymnasium with them, but you may not have swimming with them because of your color is unlawful discrimination.
The writ will be allowed.